Citation Nr: 0406648	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  99-15 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
right knee disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO determined that new and 
material had not been submitted to reopen a claim of 
entitlement to service connection for a bilateral knee 
disability that had been previously considered in October 
1972.

In August 1999, the veteran, with the assistance of his 
accredited representative, appeared at the Montgomery RO and 
testified at a personal hearing before a hearing officer.  A 
transcript of the hearing has been associated with this 
claims file.

In August 2001 the veteran provided oral testimony before the 
undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.

In November 2001, the Board determined that new and material 
evidence had been received to reopen the veteran's claim for 
bilateral knee disability.  The Board also remanded the case 
for additional development and readjudication of the claim on 
a de novo basis.

During the pending appeal, the RO, in a March 2003 rating 
decision granted service connection for left knee 
degenerative joint disease and denied service connection for 
a right knee disability on a de novo basis.

The Board again remanded the case to the RO for further 
development and adjudicative in May 2003.

In September 2003 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.

FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the appellant of the law and regulations 
applicable to his claim and the evidence necessary to 
substantiate it.

2.  A chronic acquired disorder of the right knee was not 
shown in active service or for many years thereafter, nor was 
osteoarthritis of the right knee disabling to a compensable 
degree during the first post service year.

3.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
right knee disorder which has been linked to active service 
on any basis.  


CONCLUSION OF LAW

A chronic acquired chronic right knee disorder was not 
incurred in or aggravated by active service, nor may service 
connection be presumed for osteoarthritis thereof.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify and to Assist

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefits sought with the 
February 1999 rating decision, July 1999 statement of the 
case, April 2000 supplemental statement of the case, November 
2001 Board remand, March 2003 supplemental statement of the 
case, March 2003 rating decision, May 2003 Board remand, and 
September 2003supplemental statement of the case.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

In April 2003 and June 2003, the RO satisfied the VCAA 
requirement that the VA notify the veteran as to which 
evidence was to be provided by him, and which would be 
provided by VA.  The RO advised that it would obtain all 
evidence identified and/or authorized for release by the 
veteran.  38 U.S.C.A. § 5103(a)(West 2002); See Quartuccio v. 
Principi, 16 Vet. App. 183 (2003).

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  The RO has made reasonable efforts to 
obtain evidence necessary to substantiate the veteran's 
claim, including any relevant records adequately identified 
by him, as well as authorized by him to be obtained.  

In this regard, the RO has obtained the veteran's service 
medical records, private medical records, as well as VA 
examination reports.  The veteran has given no indication 
that there are additional treatment records that would 
support his claim of service connection for a chronic 
acquired right knee disorder.  Consequently, it does not 
appear that there are any additional pertinent treatment 
records to be requested or obtained.  


The veteran also underwent a VA compensation examination in 
July 2003 and that examination report is of record.  The 
Board finds that another VA examination is not warranted in 
this case because there is no reasonable possibility that a 
VA examination would substantiate his claim.  The veteran is 
seeking service connection for a chronic acquired right knee 
disorder.  The medical specialist determined that the veteran 
did not in fact have any chronic acquired right knee 
disorder, muchless one linked to service on any basis.  Since 
he cannot receive service connection for a disorder that does 
not exist, another VA examination would not substantiate the 
claim.  Therefore, remand or deferral for the scheduling of a 
VA examination is not required.  38 U.S.C.A. § 5103A(d) (West 
2002).  

It is noted that the United States Court of Appeals for 
Veteran Claims' (CAVC's) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, regarding the issue of entitlement to 
service connection for a right knee disability, a 
substantially complete application was received in November 
1998.  Thereafter, in a rating decision dated in March 2003 
the issue of right knee disability was denied.  Only after 
that rating action was promulgated did the AOJ, in April 2003 
and June 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC 
in Pelegrini.  While the CAVC did not address whether, 
and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be 
non-prejudicial to a claimant. 

To find otherwise would require the Board to remand 
every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate 
all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were 
filed by the appellant to perfect the appeal to the 
Board.  This would not be a reasonable construction of 
section 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding 
in Pelegrini would require the entire rating process to 
be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the CAVC, otherwise it would not have taken 
"due account of the rule of prejudicial error" in 
reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption 
for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth 
in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo 
basis without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all 
questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary, and such final 
decisions are made by the Board.  
As the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, 
it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the 
Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the 
matter under consideration.  See 38 C.F.R. § 20.1104.  

There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or 
the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in 
April 2003 and June 2003 was not given prior to the 
first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case 
was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence as cited by the Board above.  It 
appears to the Board that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Factual Background

On the veteran's enlistment examination in October 1951, the 
examiner, on the report of medical examination, noted that 
the veteran's lower extremities were normal.

The service medical records indicate that in March 1964, the 
veteran complained of pain and swelling in both knees.  The 
examiner's impression of the veteran's condition was 
bursitis.

In March 1969, the veteran underwent x-rays for recurrent 
swelling of both knees.  The radiographic report reflected 
that there was no evidence of bone pathology.

In March 1969, the veteran complained of intermittent 
swelling of both the right and left knee, which had occurred 
over the last several years. The veteran reported that he had 
not recently experienced any injury or unusual activity.  The 
examiner's impression of the veteran's condition was effusion 
of the knee, with an unknown etiology.

In May 1970, the veteran, on a sick call for calluses on both 
of his feet, reported a history of chronic effusions on both 
knees.  The examiner noted that an examination performed at 
that time was normal and a work-up, in part, for arthritis 
was negative.

In October 1971 the veteran again complained of chronic 
effusion of the knees.

On the retirement examination in March 1972, the examiner, on 
the report of medical examination, indicated that the lower 
extremities were normal.  He further noted that the veteran 
experienced swelling and pain in both knees on occasion, was 
medically treated, and that no disease was found. 
The veteran, on the report of medical history, indicated that 
he had had or then had swollen joints and cramps in the legs.  
A physician noted on this report of medical history that the 
veteran was medically treated and that no disease was found.

The veteran submitted to a VA general medical examination in 
October 1972.  He complained of experiencing recurrent 
swelling of both knees for six years, with the left knee 
sometimes a little worse than the right. 

In an outpatient VA medical record dated in September 1978, 
an examiner noted that the veteran had degenerative joint 
disease changes and moderate arthritis and indicated that the 
veteran may be a total knee replacement surgery candidate in 
the future.

In a private medical record dated in March 1997, the examiner 
reported that the veteran had mild arthralgias in both knees.  
The veteran also reported that he had experienced a lot of 
problems with his knees over the years, but he had been able 
to deal with it fairly well.

In a May 2000 statement the veteran contends that the pain 
and swelling in his knees began while he was on active duty 
in the United States Air Force.  He also related that his 
disability causes his knees to buckle on him at times and 
that his knee is deteriorating to the point of needing total 
knee replacement surgery. 

In a private medical record dated in September 2001, the 
veteran reported a long-standing history of pain in both 
knees, with the left being greater than the right.  He also 
indicated that several years ago, he saw a physician at Ft. 
McClellan who told him that his kneecaps were worn out.  The 
examiner also indicated that the veteran had medial 
compartment arthrosis with near complete medial joint space 
loss of the left knee and moderate medial joint space loss of 
the right knee.  The examiner's assessment of the veteran's 
condition was severe arthritis of the left knee with medial 
compartment arthrosis and near complete cartilage loss.

A January 2002 VA outpatient record reflects that the veteran 
reported a history of chronic knee pain for years and that 
his knees were worn down.  The examiner's assessment of the 
veteran's condition was degenerative joint disease of the 
knees.

The veteran was afforded a VA joints examination in August 
2002.  The examiner diagnosed the veteran with degenerative 
joint disease on the left knee, with loss of function due to 
pain.  The examiner commented that the veteran did not have a 
bilateral knee disorder, only a left knee disorder.

The veteran submitted to a VA joints examination in July 
2003.  The examiner diagnosed the veteran with degenerative 
joint disease of the left knee with loss of function due to 
very slight pain and that the right knee functioned well.  
The examiner commented that the veteran did not have a 
current right knee disability and that perhaps it was as 
least as likely as not that the current identified right knee 
disability was related to the right knee problem shown to 
have been treated during the veteran's period of service.  
However, the examiner also stated that he found, "no 
disability with the right knee that could have existed prior 
to service and that the medial compartment arthrosis in the 
right knee was not evident on the examination."


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

After a careful review of the record, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim of entitlement to service connection for a chronic 
acquired right knee disorder.

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board finds that a grant of service 
connection for a chronic right knee disorder is not 
warranted.  In this regard, the Board acknowledges that the 
record establishes that the veteran first complained of right 
and left knee pain in March 1964 and continued to complain of 
and was treated for bilateral knee swelling and pain until 
his retirement in June 1972.  However, an examiner on the 
veteran's retirement examination in March 1972, reported that 
although the veteran experienced swelling and pain in both 
knees on occasion, that the condition was medically treated 
and that no disease was found.  

Further, an examiner from an August 2002 VA examination of 
both the veteran's right and left knee commented that the 
veteran did not have a bilateral knee disorder, only a left 
knee disorder.   Additionally, an examiner from a July 2003 
VA joints examination diagnosed the veteran with degenerative 
joint disease of the left knee and indicated that the right 
knee functioned well.  

The examiner further commented that the veteran did not have 
a current right knee disability and that perhaps it was as 
least as likely as not that the current identified right knee 
disability was related to the right knee problem shown to 
have been treated during the veteran's period of service.  
However, the examiner also stated that he found, "no 
disability with the right knee that could have existed prior 
to service and that the medial compartment arthrosis in the 
right knee was not evident on the examination."  In this 
regard, the Board observes that there is no evidence to the 
contrary.  

In essence, the veteran has not submitted a current medical 
diagnosis of any chronic acquired right knee disorder, 
muchless a competent medical opinion linking such disorder to 
service on any basis.  The only support for this claim is 
found in the veteran's statements on file.  He is not 
qualified to render a medical diagnosis or a medical opinion.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC held that 
a witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Simply put, the competent and probative medical evidence of 
record establishes that the veteran does not have a chronic 
acquired right knee disorder linked to active service.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
right knee disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
right knee disorder is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



